Citation Nr: 0605232	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of excision of a pterygium of the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1957, and from October 1961 to August 1962.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDING OF FACT

The veteran's postoperative residuals of excision of a 
pterygium of the left eye disability is manifested by best 
corrected vision of 20/20 in both eyes.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a nasal pterygium of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 7104 (West. 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.83a, 4.84a; Diagnostic Codes 
6034, 6078, 6079 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.1 (2005).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If after careful 
review of all available and assembled data a reasonable doubt 
arises regarding the degree of disability, such reasonable 
doubt must be resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2005).  

Pterygium is rated on the basis of loss of vision, if any.  
38 C.F.R. § 4.84a, Diagnostic Code 6034.  With regard to 
impairment of central visual acuity, Diagnostic Code 6078 
allows for a 20 percent disability rating when corrected 
vision in one eye is no better than 20/70, and corrected 
vision in the other eye is no better than 20/50.  When 
corrected vision in both eyes in no better than 20/50, a 10 
percent disability rating is warranted.  Under Diagnostic 
Code 6079, a 10 percent disability rating can be assigned 
when corrected vision in one eye is no better than 20/50, and 
corrected vision in the other eye is no better than 20/40.  A 
noncompensable disability rating is assigned where corrected 
vision in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2005).  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2005).  It has not been contended nor does 
the evidence show that there is a difference of more than 
four diopters of spherical correction between the two eyes or 
that the veteran suffers from keratoconus.  

The veteran has been assigned a noncompensable evaluation for 
his service-connected left eye disability under DC 6034.  In 
this case the record does not support a finding that a 
compensable rating is warranted.  VA outpatient treatment 
records dated beginning in 1999 to 2005 do not show that the 
veteran has impairment of central visual acuity in the left 
eye to support the assignment of a compensable rating.  None 
of the notes during this period reflect findings that would 
support the assignment of a 10 percent rating under the 
regulatory criteria.  

VA examination reports also do not reflect findings that 
would support the assignment of a compensable rating.  On VA 
examination in April 2001, his uncorrected vision in the 
right eye was 20/20 at a distance and 20/40 at near, this 
corrected to 20/20 at a distance and 20/25 near.  In the left 
eye, the uncorrected vision visual acuity was 20/20 at a 
distance and 20/50 near; this corrected to 20/20 at a 
distance and 20/25 near.  On VA evaluation in March 2003, his 
vision was 20/25 uncorrected in the right eye and 20/25 in 
the left eye.  The most recent VA examination conducted in 
April 2005 documents that the veteran had uncorrected vision 
in the right eye of 20/20 at a distance and 20/40 at near; 
this corrected to 20/20 at a distance and 20/20 near.  In the 
left eye, the uncorrected vision visual acuity was 20/20 at a 
distance and 20/30 near; this corrected to 20/20 at a 
distance and 20/20 near.  The veteran's left eye pterygium 
does not produce impairment of central visual acuity to a 
compensable degree because corrected vision as noted in the 
evidence is 20/20 in both eyes.  

Further there is no showing of any pain, rest requirements, 
or episodic incapacity so as to warrant a 10 percent rating 
during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 
6009.  In April 2005, the veteran reported that his only 
complaint was burning or stinging of the eye, and the 
examiner noted that the disorder did not affect daily 
activities.  

The Board notes that the veteran has been diagnosed with 
cataracts and with glaucoma.  The April 2005 VA medical 
examiner has stated that the cataracts and the glaucoma are 
less likely as not, or less than a 50/50 probability, caused 
by or the result of the pterygium, and that the service-
connected pterygium is less likely as not to aggravate or to 
increase the severity of the glaucoma or the cataracts.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant in August 2004 with notice that complied with 
the notice requirements.  

The August 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The August 2004 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence and indicating that he could submit evidence showing 
that his disability has increased in severity.  Thus, the 
appellant clearly had actual knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined by VA and medical treatment records have been 
obtained.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

An increased (compensable) evaluation for postoperative 
residuals of excision of a pterygium of the left eye is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


